                                                                                    CASREF,CLOSED,HABEAS,RWS2,SA7
Jump to Docket Table

                                          U.S. District Court
                             Eastern District of TEXAS [LIVE] (Texarkana)
                       CIVIL DOCKET FOR CASE #: 5:21−cv−00045−RWS−CMC

BURNS v. POLK et al                                                          Date Filed: 04/05/2021
Assigned to: District Judge Robert W. Schroeder, III                         Date Terminated: 04/28/2021
Referred to: Magistrate Judge Caroline Craven                                Jury Demand: None
Case in other court: District of Columbia, 1:21−cv−00636                     Nature of Suit: 530 Habeas Corpus (General)
Cause: 28:2241 Petition for Writ of Habeas Corpus (federal)                  Jurisdiction: Federal Question
Petitioner
JAMES EDWARD BURNS                                            represented by JAMES EDWARD BURNS
                                                                             01934904
                                                                             Telford Unit
                                                                             3899 State Hwy 98
                                                                             New Boston, TX 75570
                                                                             PRO SE


V.
Respondent
Balden B Polk
Warden

Respondent
Ralston D Marshall
Warden

Respondent
Michael N. Bates
Warden


 Date Filed        # Docket Text

 03/05/2021     Ï1      PETITION for Writ of Habeas Corpus filed by JAMES EDWARD BURNS. (Attachment: # 1 Civil
                        Cover Sheet) (ztth) [Transferred from District of Columbia on 4/5/2021.] (Entered: 03/11/2021)

 03/05/2021        Ï    Filing fee received: $ 5.00, receipt number: 4616105213. (ztth) [Transferred from District of
                        Columbia on 4/5/2021.] (Entered: 03/11/2021)

 03/15/2021     Ï2      ORDER transferring case to the U.S. District Court for the Eastern District of Texas. See Order for
                        details. Signed by Judge Timothy J. Kelly on 3/15/2021. (lctjk1) [Transferred from District of
                        Columbia on 4/5/2021.] (Entered: 03/15/2021)

 03/16/2021        Ï    Set/Reset Deadlines: Transfer due by 4/5/2021. (zkh) [Transferred from District of Columbia on
                        4/5/2021.] (Entered: 03/16/2021)
04/05/2021   Ï    Case transferred to the USDC for the Eastern District of Texas pursuant to the Court Order entered
                  3/15/2021. Sent to Court via extraction. (ztth) [Transferred from District of Columbia on 4/5/2021.]
                  (Entered: 04/05/2021)

04/05/2021   Ï3   Case transferred in from District of District of Columbia; Case Number 1:21−cv−00636. Original file
                  certified copy of transfer order and docket sheet received. (Entered: 04/05/2021)

04/05/2021   Ï    STANDING ORDER REFERRING PRISONER HABEAS CASES to Magistrate Judge Caroline
                  Craven for all pretrial matters. Signed by District Judge Robert W. Schroeder, III on 4/5/2021. (slo, )
                  (Entered: 04/05/2021)

04/05/2021   Ï    In accordance with the provisions of 28 USC Section 636(c), you are hereby notified that a U.S.
                  Magistrate Judge of this district court is available to conduct any or all proceedings in this case
                  including a jury or non−jury trial and to order the entry of a final judgment. The form Consent to
                  Proceed Before Magistrate Judge is available on our website. All signed consent forms, excluding
                  pro se parties, should be filed electronically using the event Notice Regarding Consent to Proceed
                  Before Magistrate Judge. (slo, ) (Entered: 04/05/2021)

04/05/2021   Ï    Sent Consent to Magistrate, Docket sheet and Prose guidelines, that include information regarding
                  reporting change of address to court, to the Petitioner per Magistrate Judge (slo, ) (Entered:
                  04/05/2021)

04/07/2021   Ï4   MEMORANDUM OPINION AND ORDER. It is accordingly ORDERED that this petition for writ
                  of habeas corpus is TRANSFERRED to the Fort Worth Division of the United States District Court
                  for the Northern District of Texas. (Held 20 days before transfer to another district pursuant to Local
                  Rule CV 83) Signed by Magistrate Judge Caroline Craven on 4/7/2021. (slo, ) (Entered: 04/08/2021)

04/28/2021   Ï    Interdistrict transfer to the Northern District of Texas− Fort Worth Division. (slo, ) (Entered:
                  04/28/2021)
